PER CURIAM.
Sherri L. Puleini, (“Puleini”), appeals the trial court’s order denying her petition to seal her criminal record pursuant to section 943.059, Florida Statutes (2004). We reverse.
In this case, where Puleini met all of the requirements of section 943.059, the trial court abused its discretion in denying her petition. The trial court’s stated reason, that the public's interest in having access to Pulcini’s criminal history record outweighs Puleini’s interest in sealing her record, is, on its own, insufficient. Although we recognize the trial court has discretion, a trial court’s discretion is not unfettered. Therefore, a trial court may deny the petition if there is good reason for the denial based on the facts and circumstances of the individual case. See Anderson v. State, 692 So.2d 250, 252 (Fla. 3d DCA 1997). Here, the record shows only counsel’s argument, filings, and Pulci-ni’s nolo contendere plea, which are not sufficient reasons to support the trial court’s denial. Accordingly, we reverse and remand with instructions to grant Pul-cini’s petition to seal her criminal record.
Reversed and remanded with instructions.